ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
*570IT IS ORDERED that Joshua C. Allen, Municipal Court Judge, City of Anderson, is hereby assigned to preside over the Anderson County Adult Drug Court Program in the absence of the Honorable Nancy W. Devine. Judge Allen may impose sanctions for violations of the conditions of the Adult Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issuance of a bench warrant, detention, or termination of participation in the drug court program.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina